DETAILED ACTION

This action is in response to the amendment filed on 9/26/22.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Funakawa ‘199 et al. (WO 2018/174199 wherein U.S. Patent Application Publication 2020/0102662 from the same patent family is used as a translation) in view of Yokoi et al. (U.S. Patent Application Publication 2017/0271685).
Funakawa ‘199 discloses a method for producing a laminate of an electrode for electrolysis and a membrane, comprising: supplying an electrode for electrolysis, supplying a membrane, supplying moisture between the electrode for electrolysis and the membrane such that the moisture is present on an interface between the electrode for electrolysis and the membrane and integrating the electrode for electrolysis and the membrane through a surface tension generated by the moisture present on the interface between the electrode for electrolysis and the membrane to form the laminate (Paragraphs 0535, 0559-0561, and 0578).
As to the limitations in claim 12 of “rolling out an elongate electrode for electrolysis from a roll for electrode around which the electrode for electrolysis is wound”, “rolling out an elongate membrane from a roll for membrane around which the membrane is wound” and “supplying moisture to the electrode for electrolysis rolled out from the roll for electrode such that the moisture is present on an interface between the electrode for electrolysis and the membrane in a state in which the electrode for electrolysis and the membrane rolled out from each roll are merged to be in contact with each other”, Funakawa ‘199 does not expressly teach how the electrode for electrolysis and membrane are supplied to the method wherein the laminate is wound (Paragraph 0538).  It is known in the same art as taught by Yokoi to continuously produce the laminate of an electrode for electrolysis and a membrane, comprising: rolling out an elongate electrode (GDE1 or GDE2) capable of for electrolysis from a roll for electrode (11 or 17) around which the electrode for electrolysis is wound, rolling out an elongate membrane (PEM) from a roll for membrane (10) around which the membrane is wound, and the electrode capable of for electrolysis and the membrane rolled out from each roll are merged to be in contact with each other (at rolls 12 and 13 and/or rolls 18 and 19) (Figures 1 or 4 and Paragraphs 0027-0030, 0036, and 0037).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the electrode for electrolysis and the membrane taught by Funakawa ‘199 are supplied as taught by Yokoi, i.e. rolling out an elongate electrode for electrolysis from a roll for electrode around which the electrode for electrolysis is wound, rolling out an elongate membrane from a roll for membrane around which the membrane is wound, and supplying moisture to the electrode for electrolysis rolled out from the roll for electrode and the membrane rolled out from the roll for membrane such that the moisture is present on an interface between the electrode for electrolysis and the membrane in a state in which the electrode for electrolysis and the membrane rolled out from each roll are merged to be in contact with each other, to continuously produce the laminate.
Regarding claim 18, Funakawa ‘199 as modified by Yokoi teaches the electrode for electrolysis and membrane, which have been in a wound state, are each rolled out in a state where relative positions of the elongate electrode from the roll for electrode and the elongate membrane from the roll for membrane are fixed (between rolls 12 and 13 and/or rolls 18 and 19 used to merge the elongate electrode and membrane).  
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi in view of Funakawa ‘199.
Yokoi is described above in full detail.
As to the limitation in claim 12 of “supplying moisture to the electrode for electrolysis rolled out from the roll for electrode such that the moisture is present on an interface between the electrode for electrolysis and the membrane in a state in which the electrode for electrolysis and the membrane rolled out from each roll are merged to be in contact with each other, and integrating the electrode for electrolysis and the membrane through a surface tension generated by the moisture present on the interface between the electrode for electrolysis and the membrane to form the laminate”, Yokoi does not require any particular method to laminate the electrode capable of for electrolysis and membrane suggesting heat/thermal laminating.  It is known in the same art of producing the laminate of an electrode for electrolysis and a membrane, comprising: supplying moisture between the electrode for electrolysis and the membrane such that the moisture is present on an interface between the electrode for electrolysis and the membrane and integrating the electrode for electrolysis and the membrane through a surface tension generated by the moisture present on the interface between the electrode for electrolysis and the membrane to form the laminate to avoid a complicated method such as thermal compression and that a laminate of any scale can be easily constituted and additionally such a laminate exhibits excellent electrolytic performance as taught by Funakawa ‘199 (Paragraphs 0535, 0559-0561, and 0578).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to laminate the electrode capable of for electrolysis rolled out from the roll for electrode and the membrane rolled out from the roll for membrane as taught by Yokoi using moisture as taught by Funakawa ‘199, i.e. supplying moisture to the electrode for electrolysis rolled out from the roll for electrode and the membrane rolled out from the roll for membrane such that the moisture is present on an interface between the electrode for electrolysis and the membrane in a state in which the electrode for electrolysis and the membrane rolled out from each roll are merged to be in contact with each other and integrating the electrode for electrolysis and the membrane through a surface tension generated by the moisture present on the interface between the electrode for electrolysis and the membrane to form the laminate, to avoid a complicated method and that a laminate of any scale can be easily constituted and additionally such a laminate exhibits excellent electrolytic performance.
Regarding claim 18, Yokoi as modified by Funakawa ‘199 teaches the electrode for electrolysis and membrane, which have been in a wound state, are each rolled out in a state where relative positions of the elongate electrode from the roll for electrode and the elongate membrane from the roll for membrane are fixed (between rolls 12 and 13 and/or rolls 18 and 19 used to merge the elongate electrode and membrane).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Funakawa ‘199 and Yokoi as applied to claims 12 and 18 above, and optionally further in view of Preischl et al. (U.S. Patent 6,291,091).
Funakawa ‘199 as modified by Yokoi and Yokoi as modified by Funakawa ‘199 are each described above in full detail.  Funakawa ‘199 as modified by Yokoi and Yokoi as modified by Funakawa ‘199 are each considered to teach the limitation of claim 18 as set forth above.  In the event it is somehow considered Funakawa ‘199 as modified by Yokoi and Yokoi as modified by Funakawa ‘199 does not necessarily teach the limitation of claim 18 the following rejection is made.  It is well understood by one of ordinary skill in the art a roll from which a laminate material such as an electrode is rolled out is fixed as depicted by Preischl (Figures 1 and 2 and Column 5, lines 6-7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the electrode for electrolysis and membrane, which have been in a wound state, are each rolled out as taught by Funakawa ‘199 as modified by Yokoi and Yokoi as modified by Funakawa ‘199 in a state where relative positions of the roll for electrode and the roll for membrane are fixed there being no teaching or suggestion the relative positions of the roll for electrode and the roll for membrane are somehow not fixed at the locations shown in Figures 1 or 4 of Yokoi, as is nothing more than choosing from the finite, predictable solutions, i.e. fixed or not fixed, with a reasonable expectation of success, and optionally further wherein it is well understood in the art to allow for the rolling out the positions are fixed as evidenced by Preischl.
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Funakawa ‘530 et al. (U.S. Patent Application Publication 2022/0025530) in view of Yokoi.
The applied reference (Funakawa ‘530) has a common assignee and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Funakawa ‘530 discloses a method for producing a laminate of an electrode for electrolysis and a membrane, comprising: supplying an electrode for electrolysis, supplying a membrane, supplying moisture between the electrode for electrolysis and the membrane such that the moisture is present on an interface between the electrode for electrolysis and the membrane and integrating the electrode for electrolysis and the membrane through a surface tension generated by the moisture present on the interface between the electrode for electrolysis and the membrane to form the laminate (Paragraphs 0090-0092 and 0108).
As to the limitations in claim 12 of “rolling out an elongate electrode for electrolysis from a roll for electrode around which the electrode for electrolysis is wound”, “rolling out an elongate membrane from a roll for membrane around which the membrane is wound” and “supplying moisture to the electrode for electrolysis rolled out from the roll for electrode such that the moisture is present on an interface between the electrode for electrolysis and the membrane in a state in which the electrode for electrolysis and the membrane rolled out from each roll are merged to be in contact with each other”, Funakawa ‘530 does not expressly teach how the electrode for electrolysis and membrane are supplied to the method wherein the laminate is wound (Paragraph 0184).  Yokoi is described above in full detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the electrode for electrolysis and membrane taught by Funakawa ‘530 are supplied as taught by Yokoi, i.e. rolling out an elongate electrode for electrolysis from a roll for electrode around which the electrode for electrolysis is wound, rolling out an elongate membrane from a roll for membrane around which the membrane is wound, supplying moisture to the electrode for electrolysis rolled out from the roll for electrode and the membrane rolled out from the roll for membrane such that the moisture is present on an interface between the electrode for electrolysis and the membrane in a state in which the electrode for electrolysis and the membrane rolled out from each roll are merged to be in contact with each other, to continuously produce the laminate.
Regarding claim 18, Funakawa ‘530 as modified by Yokoi teaches the electrode for electrolysis and membrane, which have been in a wound state, are each rolled out in a state where relative positions of the elongate electrode from the roll for electrode and the elongate membrane from the roll for membrane are fixed (between rolls 12 and 13 and/or rolls 18 and 19 used to merge the elongate electrode and membrane).  
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.  
Applicant cannot rely upon the certified copy of the foreign priority application(s) to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi in view of Funakawa ‘530.
The applied reference (Funakawa ‘530) has a common assignee and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2) (see above). 
Yokoi is described above in full detail.
As to the limitation in claim 12 of “supplying moisture to the electrode for electrolysis rolled out from the roll for electrode such that the moisture is present on an interface between the electrode for electrolysis and the membrane in a state in which the electrode for electrolysis and the membrane rolled out from each roll are merged to be in contact with each other, and integrating the electrode for electrolysis and the membrane through a surface tension generated by the moisture present on the interface between the electrode for electrolysis and the membrane to form the laminate”, Yokoi does not require any particular method to laminate the electrode capable of for electrolysis and membrane suggesting heat/thermal laminating.  It is known in the same art producing the laminate of an electrode for electrolysis and a membrane, comprising: supplying moisture between the electrode for electrolysis and the membrane such that the moisture is present on an interface between the electrode for electrolysis and the membrane and integrating the electrode for electrolysis and the membrane through a surface tension generated by the moisture present on the interface between the electrode for electrolysis and the membrane to form the laminate to avoid a complicated method such as thermal compression and that a laminate of any scale can be easily constituted and additionally such a laminate exhibits excellent electrolytic performance as taught by Funakawa ‘530 (Paragraphs 0090-0092 and 0108).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to laminate the electrode capable of for electrolysis rolled out from the roll for electrode and the membrane rolled out from the roll for membrane as taught by Yokoi using moisture as taught by Funakawa ‘530, i.e. supplying moisture to the electrode for electrolysis rolled out from the roll for electrode and the membrane rolled out from the roll for membrane such that the moisture is present on an interface between the electrode for electrolysis and the membrane in a state in which the electrode for electrolysis and the membrane rolled out from each roll are merged to be in contact with each other and integrating the electrode for electrolysis and the membrane through a surface tension generated by the moisture present on the interface between the electrode for electrolysis and the membrane to form the laminate, to avoid a complicated method and that a laminate of any scale can be easily constituted and additionally such a laminate exhibits excellent electrolytic performance.
Regarding claim 18, Yokoi as modified by Funakawa ‘199 teaches the electrode for electrolysis and membrane, which have been in a wound state, are each rolled out in a state where relative positions of the elongate electrode from the roll for electrode and the elongate membrane from the roll for membrane are fixed (between rolls 12 and 13 and/or rolls 18 and 19 used to merge the elongate electrode and membrane).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Funakawa ‘530 and Yokoi as applied to claims 12 and 18 above, and optionally further in view of Preischl.
Funakawa ‘530 as modified by Yokoi and Yokoi as modified by Funakawa ‘530 are each described above in full detail.  Funakawa ‘530 as modified by Yokoi and Yokoi as modified by Funakawa ‘530 are each considered to teach the limitation of claim 18 as set forth above.  In the event it is somehow considered Funakawa ‘530 as modified by Yokoi and Yokoi as modified by Funakawa ‘530 does not necessarily teach the limitation of claim 18 the following rejection is made.  Preischl is described above in full detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the electrode for electrolysis and membrane, which have been in a wound state, are each rolled out as taught by Funakawa ‘530 as modified by Yokoi and Yokoi as modified by Funakawa ‘530 in a state where relative positions of the roll for electrode and the roll for membrane are fixed there being no teaching or suggestion the relative positions of the roll for electrode and the roll for membrane are somehow not fixed at the locations shown in Figures 1 or 4 of Yokoi, as is nothing more than choosing from the finite, predictable solutions, i.e. fixed or not fixed, with a reasonable expectation of success, and optionally further wherein it is well understood in the art to allow for the rolling out the positions are fixed as evidenced by Preischl.

Response to Arguments
Applicant's arguments filed 9/26/22 have been fully considered.
In view of the amendment filed 9/26/22 the previous rejections set forth in the Office action mailed 4/26/22 are withdrawn.  The claims as amended are fully addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746